Citation Nr: 0921121	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
elbow injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1973.  He also had service with the Army National Guard, to 
include a period of inactive duty for training in October 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (the RO).

Procedural history

In a December 2005 rating decision, service connection was 
denied for residuals of a left elbow injury.  The Veteran 
perfected an appeal of that denial.

In October 2007, the Veteran testified at a hearing held at 
the RO before a Decision Review Officer, a transcript of 
which has been associated with the Veteran's VA claims 
folder.  In April 2009, the Veteran and his spouse testified 
at a hearing held at the RO before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
Veteran's claims folder.

At the April 2009 hearing, the Veteran submitted additional 
lay statements and waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).

Issues not on appeal

In the December 2005 rating decision, service connection was 
granted for residuals of a meniscal tear of the left knee; a 
noncompensable (zero percent) disability rating was assigned 
effective July 21, 2005.  The Veteran did not express 
disagreement with either the initial rating or the effective 
date.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In January 2007, the Veteran filed a claim for an increased 
rating for his service-connected left knee disability.  In an 
October 2007 rating decision, a 10 percent disability rating 
was assigned for the service-connected left knee disability 
effective January 25, 2007.  The Veteran did not express 
disagreement with either the disability rating or the 
effective date. 

In the December 2005 rating decision, service connection was 
denied for tinnitus.  The Veteran perfected an appeal of that 
denial.  In a January 2008 rating decision, service 
connection was granted for tinnitus and a 10 percent 
disability rating was assigned effective July 21, 2005.  The 
Veteran has not disagreed with the assigned rating or its 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDING OF FACT

There is no current competent medical diagnosis of a left 
elbow disability.


CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left elbow 
disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent to him in 
October 2005, March 2006, and February 2008, which were 
specifically intended to address the requirements of the 
VCAA.  The October 2005 and February 2008 VCAA letters 
informed the Veteran of the evidence necessary to establish 
service connection.  Accordingly, the Veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.

As for the evidence to be provided by the Veteran, in the 
October 2005 and February 2008 VCAA letters the RO asked the 
Veteran to identify and send relevant medical evidence.  In 
the October 2005 and February 2008 VCAA letters, the RO 
provided the Veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disability.

Moreover, in the October 2005 and February 2008 VCAA letters, 
the Veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claim.  [A VA examination was 
conducted in November 2005.]

In the October 2005 and February 2008 VCAA letters, the 
Veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The Veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the October 2005 and February 2008 VCAA letters, the RO 
informed the Veteran that he should submit any evidence in 
his possession relevant to his claim, as follows:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See, e.g., the February 5, 2008 VCAA 
letter, page 2.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Although the claim was denied by the RO on basis of element 
(3), relationship of such disability to the Veteran's 
service, as explained below the Board is denying the claim on 
basis of both element (2), current disability, and element 
(3).  As explained above, he has received proper VCAA notice 
as to his obligations, and those of VA, with respect to these 
crucial elements regarding this claim.  The RO specifically 
addressed elements (4) and (5) in the March 2006 VCAA letter.  
Because the Veteran's claim is being denied, elements (4) and 
(5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the Veteran's service 
treatment records, VA and private treatment records, and a 
report of a VA examination, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained to the extent possible.

The Board notes that the Veteran was scheduled for x-rays of 
the left elbow immediately after an in-service injury in 
October 1985.  There is of record no report of x-rays of the 
left elbow.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See Hayre, 188 F.3d at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO has made two attempts to obtain any 
service treatment records pertaining to the October 1985 left 
elbow injury, once in October 2005 and again in March 2008.  
The report of the x-rays was not obtained.  The RO informed 
the Veteran of its attempts to obtain the report of the x-
rays in a December 2008 Supplemental Statement of the Case.  
It is clear that further requests for service treatment 
records for the Veteran would be futile.  The Court has held 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993). 

Therefore, while the Board regrets that any report of the x-
rays of the left elbow apparently taken in October 1985 is 
unavailable, VA has no further duty to the Veteran with 
respect to obtaining it.  In any event, as will be explained 
below the outcome of this case hinges not on the matter of an 
in-service injury, which is a matter of record, but rather 
whether a current disability exists.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  He testified at hearings held before a 
Decision Review Officer and the undersigned Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty training (ACDUTRA), 
or (2) an injury incurred in inactive duty training.  See 
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008); see also Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that a left elbow 
disability is currently manifested, nor is there is any 
current evidence of impairment that is considered to be a 
symptom of any such disorder.

The medical evidence shows that the Veteran complained on two 
occasions of left elbow pain.  The remaining treatment 
records show no complaints of left elbow symptomatology or 
diagnoses of a left elbow disability.  The report of the 
November 2005 VA examination, while acknowledging the 
Veteran's complaints of left elbow pain, reflects that a left 
elbow disability was not diagnosed.  The November 2005 VA 
examiner conducted a physical examination and reviewed x-rays 
of the left elbow.  The November 2005 VA examiner noted no 
current diagnosis of a left elbow disability, and instead 
referred to left elbow pain.  

The Court has specifically held that pain, in and of itself, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  Such is the situation in the instant case.  
Notwithstanding the Veteran's complaints of left elbow pain, 
there has been no rendered diagnosis of a left elbow 
disability.

The Veteran has been provided with ample opportunity to 
present competent evidence of a left elbow disability.  He 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].  Thus, there is no competent medical evidence of 
record which supports the claim.

Lay evidence can be competent evidence to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  To the extent that the Veteran 
and his spouse are asserting that he in fact does have a left 
elbow disability (that is, that his current left elbow pain 
is a symptom of a left elbow pathology), it is now well 
established that laypersons without medical training, such as 
the Veteran and his spouse, are not competent to comment on 
medical matters such as diagnosis of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Likewise, there is no 
contemporaneous diagnosis of a left elbow disability at the 
time of the Veteran's and his spouse's assertions, nor is 
there a later diagnosis by a medical professional.  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).

To the extent that the Veteran and his spouse are claiming 
that a private physician diagnosed a left elbow disability 
(see the April 2009 hearing transcript, page 14), this 
testimony is not competent medical evidence showing a current 
left elbow disability.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) [a claimant's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence].

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a diagnosed left 
elbow disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

The Veteran's service treatment records reflect that he 
injured his left elbow in October 1985 during inactive duty 
training.  Thus, element Hickson element (2) is met.  

With respect to Hickson element (3), in the absence of a 
diagnosis of current disability deemed to constitute a left 
elbow disability, there cannot be a medical nexus, and there 
is none of record with regard to this claim.  In fact, the 
November 2005 VA examiner opined that the Veteran's left 
elbow pain was not caused by or the result of his military 
duty.

In summary in the absence of Hickson elements (1) and element 
(3), the Board finds that a preponderance of the evidence is 
against this claim.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for residuals of a left elbow injury is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


